Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All the references cited in the International Search Report have been considered.  None is anticipatory. The most pertinent of these references have been applied below.
	
	
Election/Restrictions
The applicant has elected Group IB (claims 1, 5-8, 11-12, 14, 18, 21-23, and 38-40) without traverse.  This restriction is made FINAL.  See previous action for the reasons of applying restriction. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 11-12, 14, 18, and 21-23 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Jurek et al. (Polymer, 1898, vol.30, 1552-1557).
As to claims 1, 5-8, 11-12, 14, 18, and 21-23, Jurek (abs., 1552-1557) discloses poly(arylene ether sulfones) for engineering plastics and matrix resins produced by reacting bisphenol A with 4,4’-dichlorodephenylsulfone.  The amorphous polymer meets the claimed structures and show good solubility and utilities for matrix resin modification. NMP is used as the solvent for synthesis and dissolving the polymer. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The Mw of those polymer can be exemplary 10k and 47.5k. 

    PNG
    media_image3.png
    501
    730
    media_image3.png
    Greyscale
.
Jurek is silent on combining the above bisphenol A based poly(arylene ether sulfones), the claimed intended used for masking film, and the claimed solid%.  However, It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP ¶ 2144.05.  It is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose.  In re Lindner 457 F,2d 506,509, 173 USPQ 356, 359 (CCPA 1972).  In light of this, one of ordinary skill in the art would obviously recognize to combine the disclosed bisphenol A based poly(arylene ether sulfones) to produce engineering plastics and matrix resins.  The resultant composition meets the claimed ones. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional and structural difference between the claimed and disclosed compositions, and the disclosed composition would inherently be capable of performed the claimed intended use.  One of ordinary skill in the art would obviously recognize to select solid content at 1%, 5%, 10%, 15%, 20%, 30%, etc. as routine laboratory and manufacturing procedures for production, depending on the solubility of  bisphenol A based poly(arylene ether sulfones).  
Claim(s) 1, 5-8, 11-12, 14, 18, and 21-23 is (are) rejected under 35 U.S.C. 103 as being unpatentable over Takehoro et al. (JP 2008015223 listed on IDS and ISR).
As to claims 1, 5-8, 11-12, 14, 18, and 21-23, Takehoro (abs., claims, examples, 1, 12, 18, 27, 30, 36, 38-40, 48, cyclo) discloses a composition for mask film composition comprising 0.5-30% (overlapping with the claimed range) solid content of resin in cyclohexanone or NMP.  The resin can be selected from about 15 candidates and have Mw=300 to 100k:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

In light of this, one having ordinary skill in the art would obviously recognize to prepare the claimed composition by selecting aforementioned formulae 2-1 or 2-3, because  although many compositions are disclosed in the reference and therefore anticipation does not appear to be present, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combination less obvious (Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir. 1989).  
The disclosed Mw range (300 to 100k) embraces the claimed ranges of 9.5k-15k and 35k-50k, because the disclosed polymer embraces a mixture of the claimed first and second polymer having the same structure.  Combing the claimed first and second polymers would yield a polymer having the same structure and a Mw overlapping with the disclosed range.   It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  

Claim(s) 38-40 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Jurek et al. (Polymer, 1898, vol.30, 1552-1557) in view of Goodner et al. (US 20050260790).
Jurek is adequately set forth in ¶1 and is incorporated herein by reference.  
Jurek is/are silent on the claimed solvent of anisole.
However, Goodner (claims 1, 6, 23) teaches NMP, cyclohexane and anisole are functionally equivalent solvents for polysulfone (e.g. 

    PNG
    media_image5.png
    133
    366
    media_image5.png
    Greyscale
according to Wikipedia: polysulfone) Therefore, it would have been obvious to one of ordinary skill in the art to have replaced NMP or cyclohexanone of Jurek with anisole because of their equivalent functionality as solvents for polysulfone.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed invention.  
	
Claim(s) 38-40 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Takehoro et al. (JP 2008015223 listed on IDS and ISR) in view of Goodner et al. (US 20050260790).
Takehoro is adequately set forth in ¶2 and is incorporated herein by reference.  
Takehoro is/are silent on the claimed solvent of anisole.
However, Goodner (claims 1, 6, 23) teaches NMP, cyclohexane and anisole are functionally equivalent solvents for polysulfone (e.g. 

    PNG
    media_image5.png
    133
    366
    media_image5.png
    Greyscale
according to Wikipedia: polysulfone) Therefore, it would have been obvious to one of ordinary skill in the art to have replaced NMP or cyclohexanone of Takehoro with anisole because of their equivalent functionality as solvents for polysulfone.  These conditions appear to equally apply to both productions using similar phenoplast raw materials. This adaptation would have obviously yielded instantly claimed invention.  

	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766